Citation Nr: 1502523	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for cold weather injuries to the hands and feet.

2.  Entitlement to service connection for cold weather injuries to the hands and feet.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hand pain.

5.  Entitlement to service connection for left foot drop.

6.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower right extremities. 

7.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

8.  Entitlement to an initial compensable disability rating for scar, left anteromedial thigh associated with residuals of gunshot wound to left thigh with vein graft left femoral artery and minimal atrophy left thigh.

9.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD), with dysthymia, in excess of 10 percent, prior to September 4, 2013. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Cleveland, Ohio and New Orleans, Louisiana.  The New Orleans RO has jurisdiction of the case. 

In a November 2007 rating decision, the RO in Cleveland, Ohio found that no new and material evidence had been presented in order to reopen the Veteran's claims for entitlement to service connection for cold weather injuries of the feet and hands, and denied entitlement to service connection for left foot drop, hypertension and bilateral hand pain.  The RO also granted service connection for a scar on the left anteromedial thigh, and assigned a 0 percent (no compensable) disability rating effective August 30, 2006.

In a December 2009 rating decision, the RO in New Orleans denied entitlement to service connection for a sleep disorder, not otherwise specified, with restless legs.  In a separate rating decision, issued later in December 2009, the RO granted entitlement to service connection for PTSD with dysthymia at a 10 percent disability rating, effective August 30, 2006. 

In an August 2013 rating decision, the New Orleans RO denied entitlement to service connection for peripheral neuropathy, right lower extremity, and peripheral neuropathy, bilateral upper extremities, to include as associated with cold weather injuries and as secondary to the service-connected disability of ulcerative colitis and proctitis.

In a July 2014 rating decision, the RO in New Orleans increased the Veteran's disability rating for PTSD to 50 percent effective September 4, 2013.

The Veteran presented testimony at a hearing via videoconference before the undersigned Veterans Law Judge in September 2014.  A transcript of this hearing has been associated with the record.  

At his hearing, the Veteran indicated that he was satisfied with the 50 percent disability rating for PTSD with dysthymia, but argued that his PTSD warranted such a rating prior to the September 4, 2013 effective date for the increased disability rating.  As such, the issue of a disability rating in excess of 50 percent, as of September 4, 2013, is not before the Board.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for cold weather injuries to the hands and feet, hypertension, hand pain, left foot drop, bilateral peripheral neuropathy of the upper and lower right extremities, and a sleep disorder, to include sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for frostbite in a November 2004 rating decision and confirmed and continued the denial in a February 2005 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the February 2005 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  Throughout the appeals period, the Veteran's service-connected scar, left anteromedial thigh associated with residuals of gunshot wound to left thigh with vein graft left femoral artery and minimal atrophy left thigh has been manifested by pain.

4.  Prior to September 4, 2013, the Veteran' service-connected PTSD, with dysthymia, was manifested by moderate symptoms of PTSD, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that the Veteran functioned in a generally satisfactory manner, with routine behavior, self-care, and normal conversation; the Veteran was assigned a GAF score of 58.

5.  Prior to September 4, 2013, the Veteran's service-connected PTSD with dysthymia was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for frostbite is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Because evidence received since February 2005 is new and material, the claim of service connection for cold weather injuries of the hands and feet is reopened. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

3.  The criteria for a 10 percent disability rating for service-connected scar, left anteromedial thigh associated with residuals of gunshot wound to left thigh with vein graft left femoral artery and minimal atrophy left thigh have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 4.118, Diagnostic Codes 7804, 7805 (2014).

4.  Prior to September 4, 2013, the criteria for a 30 percent disability rating for service-connected PTSD with dysthymia have been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for cold weather injuries of the hands and feet, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen the Veteran's claim, which constitutes a full grant of this benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

Finally, the Veteran was afforded the opportunity to give testimony before the undersigned in September 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.


Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen). The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the ' new and material' analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in November 2004, noting that there was no evidence that there was a frostbite condition related to military service, and that the Veteran's service treatment records were negative for any treatment for or diagnosis of frostbite during your military service. There is no evidence of any current treatment for or diagnosis of residuals of frostbite.  The RO concluded that, as there was no evidence showing a current disability related to your military service, they were unable to grant service connection for this condition.  

In a February 2005 rating decision, the RO noted that the Veteran had submitted a statement stating that he had frostbite in service, and that he stated that an LTC D.Z. had the same problem with frostbite.  However, the RO acknowledged that the Veteran had not sought medical attention for the frostbite at that time.   As service treatment records were negative for any evidence of frostbite in service, service connection remains denied.

New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since February 2005, substantial pertinent evidence has been added to the claims file, as follows.   An undated letter reflects the opinion of C.H., APRN, that there was a concern that the stiffness in his hands may be related to more likely than not, his history of ulcerative colitis, frostbite or both.  A September 2006 statement from a fellow service member reflects his assessment that the Veteran suffered cold weather injuries to his hands and feet while on active duty.  He noted that the Veteran informed him that he declined medical treatment because he had not noted a significant change in color of the affected areas.  He indicated that he continued to observe the ever increasing effects of the Veteran's cold weather injuries to this date.  He reported that he had been trained, qualified and experienced as a Special Forces Medic and had expertise in diagnosing and treating these very injuries.  The Board finds that this evidence is new because it was not before the adjudicator in February 2005.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in February 2005.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for cold weather injuries of the hands and feet. Hence, the appeal to this extent is allowed.

Increased initial ratings - laws and regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initial rating for scar, left anteromedial thigh 

During the pendency of the claim, the rating criteria for evaluating scars were revised. See 73 Fed. Reg. 54,708 (Sept. 23, 2008). The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date. In this case, the Veteran filed his service connection claim before October 23, 2008; therefore, the revised criteria normally do not apply.  However, as the RO has considered both criteria in rating the Veteran's scar, the Board will consider both, as well.  

For the entire rating period, the Veteran's scar on the left anteromedial thigh has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 7805.
The Veteran has contended that his scar is painful to the touch, and that it therefore warrants a compensable evaluation.

Prior to October 23, 2008, Diagnostic Code 7804 assigns a 10 percent rating for superficial scars that are painful on examination. Also, under Diagnostic Code 7804, each painful scar is to be rated separately.

Note (1): A superficial scar is one not associated with underlying soft tissue damage. Note (2): in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule.).

After October 23, 2008, Diagnostic Code 7804 provides a rating for unstable or painful scars. A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3): Scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

The Veteran underwent a VA examination in May 2007.  The scar measured 16 centimeters from the left inguinal area to the left mid medial thigh. The examiner noted that there was no skin breakdown or ulceration, no tenderness on palpation, no adherence to underlying tissue, no limitation of motion or loss of function, and no underlying soft tissue damage.  The examiner noted that there was pain associated with the scar.  

The Veteran testified at his hearing that the scar is painful. 

As such, the Board finds that the Veteran's scar warrants a 10 percent disability rating throughout the appeals period for pain under the diagnostic criteria in effect prior to October 23, 2008.  

The Board has considered other Diagnostic Codes pertaining to scars in order to provide the Veteran with the highest disability rating possible; however, the Veteran's scar does not cause disfigurement of the head, face, or neck, does not cover an area exceeding 12 square inches or 77 square centimeters or cause any limitation of function, or is not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7803 (2008, 2014). 

As such, the Board finds that, throughout the appeals period, the Veteran's scar on the left anteromedial thigh warrants a 10 percent disability rating, under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).





Initial rating - PTSD, with dysthymia, prior to September 4, 2013

The Veteran's service-connected PTSD is rated under Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Background and analysis prior to September 4, 2013

The Veteran underwent a VA examination in April 2008.  The Veteran had been married to his current wife since 2001 and reported a very happy and stable marriage. He had friends including those ago back to the 1970's. He likes woodworking, fixing cars and writing. He has some close friends. Overall he considers herself as functioning "okay but not great." Upon examination, the Veteran reported no hallucinations.  The examiner noted no inappropriate behavior.  The Veteran had no obsessive/ritualistic behavior, and no current panic attacks, as he only noted panic attacks while in law school ten years prior to the examination.  He has no suicidal or homicidal thoughts.  His impulse control was good and he had no episodes of violence.  Memory was normal.  The examiner found that the Veteran met the criteria for a diagnosis of PTSD, and that his symptoms were in the moderate range.  He assigned a GAF score of 58.

The examiner found that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that the Veteran functioned in a generally satisfactory manner, with routine behavior, self-care, and normal conversation. The examiner found that the present level of symptoms was likely due to a decreased work efficiency and intermittent periods of inability to perform occupational tasks because of his PTSD symptoms.

VA medical records reflect that in February 2010, the Veteran reported recent issues with his wife's behavior towards him which led to prompt crying spells. The Veteran reported that he was taken aback by the suddenness of his emotions, however, was not terribly concerned about it. He denied any intent or plan of self-harm, any feelings of hopelessness. He did express some degree of confusion about why the symptoms would come about the way that they had.  The Veteran was relaxed and calm with no signs of distress. Speech was adequate in rate and volume. Cognitively, he was alert and oriented to time, place, and person with no gross limitations observed.  In June 2010, the Veteran reported has been feeling more depressed in the recent past as a result of work related stress. He reported problems with low moods and particularly with insomnia. In July 2010, the Veteran reported that he had been doing well with the present medications which had helped with the depression but not as much with the anxiety and insomnia. He was still waking up in the early hours of the mornings and having a hard time falling back asleep.  He was feeling more uncertain whether this can be controlled or not but was happy about the improvement in his mood.

The Board finds that, based on the evidence of record and resolving any doubt in favor the Veteran, a 30 percent disability rating is warranted prior to September 4, 2013.  The Veteran's symptoms of PTSD were assessed as moderate by the VA examiner who conducted the April 2008 examination.  He specifically opined that the Veteran met the criteria for a 30 percent rating under the General Rating Formula for Mental Disorders-that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that the Veteran functioned in a generally satisfactory manner, with routine behavior, self-care, and normal conversation.  In addition, the examiner assigned a GAF score of 58, reflecting moderate symptoms and moderate difficulty in social, occupational, or school functioning.

While the Veteran's treatment records clearly show that his symptoms had improved, he continued to report issues with depression, anxiety, and insomnia.

As such, the Board finds that the criteria for a 30 percent disability rating have been met for the period prior to September 4, 2013.   

The Board notes that the Veteran has argued specifically that he feels a 50 percent disability rating is warranted for his service-connected PTSD with dysthymia during this time period.  However, the Board finds that the evidence does not support such a rating.  While the Veteran has had occasional or intermittent periods of interruption with work efficacy, the evidence does not show that he had reduced reliability and productivity during this time period.   In addition, the evidence does not reflect that he has had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As such, a rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD with dysthymia prior to September 4, 2013.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected scar on the left anteromedial thigh is manifested by pain, and his service-connected PTSD with dysthymia is manifested by decreased social and occupational functioning.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's scar on the left anteromedial thigh or PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left anteromedial thigh scar or his PTSD have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  In fact, the Veteran has reported that he has been employed throughout the appeals period. See VA PTSD examinations, April 2008, July 2013.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

As new and material evidence has been received to reopen the claim of service connection for cold weather injuries to the hands and feet, the appeal to this extent is allowed.

An initial 10 percent disability rating for scar, left anteromedial thigh associated with residuals of gunshot wound to left thigh with vein graft left femoral artery and minimal atrophy left thigh is granted, subject to the applicable criteria governing the payment of monetary benefits.

An n initial disability rating of 30 percent for PTSD, with dysthymia, prior to September 4, 2013 is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

Sleep Apnea

The Veteran has contended that he has sleep apnea that began during service.  He has also argued that his sleep apnea is secondary to medications required to treat his service-connected disabilities.

While service treatment records do not reflect any treatment for or complaints of a sleep disorder, the Veteran has submitted a November 2011 statement from a fellow service member reflecting his recollection that he shared living quarters with the Veteran while on active duty, and that the Veteran snored.  Current treatment records show that the Veteran has a diagnosis of sleep apnea.  

In addition, the Veteran submitted a July 2013 letter from his private physician, noting that based on available evidence, it appeared as likely as not that the Veteran's obstructive sleep apnea began while on active duty.  The private physician further stated that sleep apnea was also as likely as not to have been aggravated by some of the Veteran's medications.

As such, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran's sleep apnea began during service.  In addition, the examiner should address whether his sleep apnea is caused or aggravated by medication taken to treat any of his service-connected disabilities.





Hypertension 

The Veteran has contended that his hypertension is aggravated by his service-connected PTSD.  At his hearing, he noted that he has taken his blood pressure when feeling stressed, and that it has been elevated.  

The Veteran submitted a July 2011 statement from his private physician, reflecting his opinion that it was medically accepted that hypertension could have several causes, and therefore is a multifactorial problem, and that some of the things that impact blood pressure include genetics, diet, exercise/activity level, body weight, sleep quality/quantity, medications (both over-the-counter and prescribed) and mental health/stress. The examiner noted that the Veteran was under treatment by the VA for depression, and it is likely that there is a connection between his a psychiatric disorder and his hypertension.  

In addition, the Veteran submitted a July 2013 statement from this private physician, reflecting his opinion that one known significant cause of hypertension is obstructive sleep apnea.  

As such, the Veteran should be provided with a VA examination to determine whether his hypertension is secondary to his service-connected PTSD with dysthymia, or if it is secondary to sleep apnea.  

Left foot drop

The Veteran contends that he has left foot drop as a result of service-connected residuals of a gunshot wound to the left thigh.  He argues that loss of control of flexion of his left foot causes him to trip and fall. 

He submitted a statement from his private physician in July 2011, in which the doctor states that the Veteran had a confirmed diagnosis of left foot drop resulting from disruption of the muscle groups and femoral nerve of the left leg (traumatic neuropathy), consequences of the 9 mm gunshot wound to the left thigh sustained in May, 1982.  The doctor found that the gunshot wound has affected the overall motor function of his left leg, with signs/symptoms ranging from a slightly altered gait (which he tries to hide and overcome so as to not be labeled as "disabled") to his entire left leg giving out unpredictably. His left foot will at times "catch" on a step or irregular surface.

The Veteran should be provided with a VA examination in order to determine whether has left foot drop and, if so, whether it is secondary to his service-connected residuals of a gunshot wound to the left thigh.

Cold weather injuries of the hands and feet, peripheral neuropathy of the upper and lower right extremities, and hand pain

The Veteran has contended that he has cold weather injuries to his hands and feet from active duty.  A September 2006 statement from a fellow service member reflects his assessment that the Veteran suffered cold weather injuries to his hands and feet while on active duty.  He noted that the Veteran informed him that he declined medical treatment because he had not noted a significant change in color of the affected areas.  He indicated that he continued to observe the ever increasing effects of the Veteran's cold weather injuries to this date.  He reported that he had been trained, qualified and experienced as a Special Forces Medic and had expertise in diagnosing and treating these very injuries. 

The Veteran has contended that he has bilateral hand pain that is secondary to his service-connected ulcerative colitis.  He submitted a letter from C.H., APRN, reflecting her opinion that there was a concern that the stiffness in his hands may be related to more likely than not, his history of ulcerative colitis, frostbite or both.  

The Veteran has contended that his peripheral neuropathy of the upper and lower right extremities is secondary to his cold weather injuries of the hands and feet.

As such, the Board finds that the Veteran should be provided with a VA examination to determine whether the Veteran has cold weather injuries to the hands and feet due to service, pain or stiffness in his hands due to service-connected ulcerative colitis or to cold weather injuries, or peripheral neuropathy of the upper and lower right extremities secondary to cold weather injuries of the hands and feet.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service (the examiner should address the submitted a November 2011 statement from a fellow service member reflecting his recollection that the Veteran snored, and the July 2013 letter from his private physician, noting that based on available evidence, it appeared as likely as not that the Veteran's obstructive sleep apnea began while on active duty);

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea has been caused (in whole or in part) by medications to treat his service-connected disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by medications to treat his service-connected disabilities.

If the Veteran's current sleep apnea has been aggravated by medications to treat his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should comment on whether this opinion would change if the Veteran were service-connected for cold weather injuries to the hands and feet, hypertension, hand pain, left foot drop, bilateral peripheral neuropathy of the upper and lower right extremities, or a sleep disorder, to include sleep apnea.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, within one year of service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been caused (in whole or in part) by his service-connected psychiatric disability service-connected disabilities; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's hypertension has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psychiatric disability.

If the Veteran's current hypertension has been aggravated by his service-connected psychiatric disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should comment on whether this opinion would change if the Veteran were service-connected for sleep apnea.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of his current left foot drop.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's left foot drop had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's left foot drop has been caused (in whole or in part) by his service-connected residuals of a gunshot wound to the left thigh; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's left foot drop has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by service-connected residuals of a gunshot wound to the left thigh.

If the Veteran's left foot drop has been aggravated by medications to treat his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for left foot drop in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any disabilities of the upper and lower extremities, to include his hands and feet.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has any diagnoses of cold weather injuries of the hands and feet or peripheral neuropathy of the upper or lower right extremities:

(a) It is at least as likely as not (50 percent probability or more) that any diagnosed disability of the upper and lower extremities (to include the feet and hands) including, but not limited to cold weather injuries of the hands and feet or peripheral neuropathy of the upper or lower right extremities had its onset in service, had its onset within one year of service, or is otherwise the result of a disease or injury in service (the examiner must address the September 2006 statement from a fellow service member who was a medic);

(b) It is at least as likely as not (50 percent probability or more) that the Veteran has a disability of the hands that has been caused (in whole or in part) by his service-connected ulcerative colitis; and

(c) It is at least as likely as not (50 percent probability or more) that such disability has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by service-connected ulcerative colitis;

(d) It is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper and lower right extremities has been caused (in whole or in part) by cold weather injuries of the hands and feet; and 

(e) It is at least as likely as not (50 percent probability or more) that Veteran's peripheral neuropathy of the upper and lower right extremities has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by cold weather injuries of the hands and feet.

If the Veteran's aggravation is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for cold weather injuries or peripheral neuropathy of the upper and lower right extremities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.









The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


